Opinión disidente emitida por el
Juez Asociado Señor Fuster Berlingeri.
HH
En el caso de autos, la mayoría de este Tribunal re-suelve que puede estimarse que una causa de acción se presentó en nombre y para beneficio de una sociedad legal de gananciales, aunque dicha sociedad no haya sido in-cluida o mencionada de modo alguno en las alegaciones del demandante, si del descubrimiento de prueba que fue rea-lizado por la parte demandada surge que el demandante estaba casado. En otras palabras, la mayoría resuelve por primera vez en este caso que una parte indispensable com-parece formalmente en un litigio por su mera mención en *221un interrogatorio o una deposición de la parte contraria, aunque el promovente de la acción no la haya incluido en ésta.
Este dictamen contraviene claros principios y normas del ordenamiento procesal civil de Puerto Rico. Además, debilita seriamente el principio bien establecido en nuestro ordenamiento jurídico de que ía sociedad legal de ganan-ciales es una entidad con personalidad jurídica propia, se-parada y distinta de los cónyuges que la integran. Reyes v. Cantera Ramos, Inc., 139 D.P.R. 925 (1996); Ríos Román v. Registrador, 130 D.P.R. 817 (1992); Pauneto v. Núñez, 115 D.P.R. 591 (1984); Int’l Charter Mortgage Corp. v. Registrador, 110 D.P.R. 862 (1981); Rovira Tomás v. Srio. de Hacienda, 88 D.P.R. 173 (1963).
La mayoría llega a este inusitado dictamen a pesar de los varios hechos y las circunstancias de este caso que son incongruentes con él. En primer lugar, el demandante aquí nunca pretendió vindicar reclamación ganancial alguna. Por el contrario, la demanda fue presentada por Víctor Ur-bino, a nombre propio, bajo la creencia de que la causa de acción le correspondía sólo a él y no a la sociedad legal de gananciales integrada por él y su esposa. Un mero examen de los autos obliga a concluir que Urbino no tenía la inten-ción de incluir a la sociedad legal de gananciales en la demanda. Como señala en su alegato ante nos, consideraba que él era la única “parte interesada y con competencia en este caso”, debido a que la licencia de dueños de caballos de carreras de la Administración de Deporte Hípico de Puerto Rico fue expedida a favor suyo y no a favor de la sociedad de gananciales.
De igual forma, la mayoría obvia el hecho de que el tribunal de instancia acogió la alegación de Urbino sobre el carácter privativo de su reclamación. Ello es así ya que, además de denegar la moción de sentencia sumaria pre-sentada por la parte codemandada y de no requerir, me-diante una simple enmienda a la demanda, la inclusión de *222la sociedad en la acción, el foro a quo dictó una sentencia a favor de Urbino sin mencionar la participación de la socie-dad en ésta. Tanto Urbino como el foro a quo conocían que la parte codemandada interesaba la desestimación de la demanda porque la sociedad no estaba incluida como parte. Sin embargo, ninguno de ellos realizó o requirió el sencillo trámite de enmendar la demanda a tales efectos. Por ello, contrario a lo indicado en la opinión mayoritaria, la sociedad legal de gananciales integrada por Urbino y su esposa nunca fue incluida como parte en la demanda. Ni Urbino ni el tribunal de instancia entendían que la causa de acción era de carácter ganancial.
Siendo evidente, pues, que el pleito sólo giraba en torno a la reclamación de los daños causados a un bien supues-tamente privativo, no puede resolverse, como lo hace la mayoría, que en el caso del epígrafe no era necesaria la inclusión de la sociedad como parte en la demanda. Al de-cidir de esta manera, la mayoría no sólo contraviene las alegaciones y actuaciones del demandante y del foro a quo antes mencionadas, sino que, además, atenta contra el principio de que la sociedad de gananciales es una entidad separada de los cónyuges que la integran. Presupone que siempre que en un pleito aparezca sólo uno de los cónyuges a nombre propio, ha de estar necesariamente representada la sociedad de gananciales, cosa que desbarata la clásica y bien establecida distinción entre los bienes privativos y los gananciales.
Si bien es cierto que la reforma de 1976 del Código Civil equiparó la facultad de ambos cónyuges para administrar y representar a la sociedad legal de gananciales, no es me-nos cierto que, aun con posterioridad a dichas enmiendas, la sociedad continúa poseyendo una personalidad sui géne-ris separada de los cónyuges que la integran. Una cosa es que la sociedad pueda ser representada por cualquiera de los cónyuges, y otra muy distinta es que la sociedad haya sido hecha parte propiamente en un pleito. En otras pala-*223bras, sea uno o el otro cónyuge el que represente a la so-ciedad, el asunto litigioso debe pertenecer a la sociedad y ésta debe ser incluida como tal en las alegaciones, para que propiamente exista una acción de la sociedad. La mayoría confunde estas dos (2) cuestiones tan distintas, al no reco-nocer que procesalmente es necesario que, de las alegacio-nes sucintas de la demanda, surja que la reclamación se realiza en representación y a nombre de la sociedad o que, en su defecto, se enmiende la demanda a los fines de in-cluir a la sociedad. Resolver del modo como lo hace la ma-yoría convierte en letra muerta las disposiciones de la Re-gla 15.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que requieren que todo pleito se tramite “a favor de la persona que por ley tenga el derecho que se reclama”, y de la Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que exige la inclusión de partes indispensables.
Distinto al caso del epígrafe resultan ser los hechos de Reyes v. Cantera Ramos, Inc., supra. En aquel caso deter-minamos que no era necesaria la mención expresa de la sociedad de gananciales en el epígrafe de la demanda ha-bida cuenta que de las alegaciones y de la súplica de ésta podía fácilmente desprenderse que las reclamaciones in-coadas se hacían a nombre y en representación de la sociedad. Esa no es la situación en el caso de autos, ya que ni del epígrafe ni de las alegaciones ni de la súplica surge que la reclamación se presentó en representación de la sociedad. Tampoco surge de los autos que, para subsanar tal defecto, la parte demandante o el foro a quo, motu pro-prio, hayan enmendado la demanda para incluir a la socie-dad como parte.
Por otro lado, resulta sorprendente que la mayoría en-tienda que la omisión de la sociedad como parte en la de-manda quedó subsanada posteriormente por la presenta-ción de prueba que demostró la naturaleza ganancial de la reclamación, cuando en realidad el demandante no pre-sentó en juicio evidencia alguna al respecto. Sabido es que *224a tenor con la Regla 13.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, las alegaciones de una demanda pueden ser enmendadas implícitamente sólo si en el juicio en su fondo se presenta, no se objeta y se admite, evidencia sobre las cuestiones no suscitadas en la demanda. El mero des-cubrimiento de una evidencia, en los procedimientos reali-zados con antelación al juicio no supone, por sí solo, que la demanda va a quedar automáticamente enmendada ni subsanada a los fines de incluirla. Para que la demanda se entienda como enmendada por dicha prueba es necesario: (1) que la parte que interese la enmienda la presente en el juicio; (2) que no exista objeción a dicha presentación, o (3) que, aun cuando exista objeción, el tribunal la admita. Véase J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1986, Vol. II, pág. 78. Nada de ello ocurrió aquí.
En este caso es fácil constatar, del examen de los autos, que el tribunal de instancia conoció de la existencia de la sociedad legal de gananciales integrada por Urbino y su esposa sólo después de que San Juan Racing anejara a su moción de sentencia sumaria la contestación al primer pliego de interrogatorios y la transcripción de la deposición tomada a Urbino. Ni la contestación ni la deposición antes mencionada fueron presentadas en el juicio, como eviden-cia, por el demandante. Tampoco el tribunal evaluó la ad-misibilidad y pertinencia de éstas. Además, no encontra-mos en autos resolución u orden alguna que reflejara la intención del tribunal de instancia de aceptar la natura-leza ganancial de la acción como un hecho material no con-trovertido o estipulado. Evidentemente, en el caso ante nos, la falta de parte indispensable nunca quedó subsa-nada debido a que la evidencia obtenida mediante el des-cubrimiento de prueba nunca fue presentada en juicio. Ni siquiera el conocimiento que de ella obtuviera el foro sen-tenciador tuvo el efecto de mover a dicho foro a requerir la *225inclusión de la sociedad mediante una enmienda a la demanda.
No obstante lo anterior, la mayoría de este Tribunal con-cluye que, a pesar de que el demandante no presentó en el juicio evidencia alguna que enmendara las alegaciones, el mero hecho de que el demandado anejase a una moción de sentencia sumaria ciertos documentos que prueban que al momento de adquirirse la yegua Urbino estaba casado, es suficiente para entender que está enmendada la demanda y, como consecuencia, que es suficiente para estimar la ac-ción en nombre de la sociedad. Ello es claramente contrario a lo dispuesto en la citada Regla 13.2 de Procedimiento Civil de Puerto Rico.
J-H HH
Por otro lado, aunque aceptásemos la posición asumida por la mayoría en cuanto al asunto antes discutido, me veo obligado también a disentir, ya que resulta errada la deci-sión de este Tribunal de confirmar la valoración que de los daños hiciera el foro de instancia. De acuerdo con su sen-tencia, el foro a quo otorgó daños conforme a los premios obtenidos por Dindi U en carreras previas y a sus posibili-dades de éxito en carreras futuras.(1) No obstante lo anterior, surge de la prueba presentada que las ganancias ob-tenidas por Urbino sólo comprendían el setenta por ciento de la cantidad recibida como premios. El otro treinta por ciento era utilizado para pagar al jinete, al entrenador, al igual que los arbitrios y las contribuciones correspon-dientes. No empece a que el propio Urbino declaró con res-pecto al por ciento que en realidad representaba su ganan-cia, el tribunal de instancia otorgó una cuantía en daños *226conforme a la cantidad bruta recibida en premios. Esto es, dicho foro valoró la yegua en $460,000, a base de que la cantidad bruta en dinero recibida como premio durante los dos años anteriores ascendía a $461,482. En ningún mo-mento dicho tribunal dedujo el treinta por ciento no cons-titutivo de ganancia. A fin de corregir dicho error, este Tribunal debió ajustar la cuantía de daños otorgada hasta reducirla en un treinta por ciento, para un total de $368,000. Ello es así porque lo que se indemniza es los daños reales sufridos por la pérdida de la yegua. Soto Cabral v. E.L.A., 138 D.P.R. 298 (1995); H.M. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. II, pág. 429; R.B. Capalli, Tort Damages in Puerto Rico, 46 Rev. Jur. U.P.R. 241, 285 (1977).
Por último, es necesario indicar que en el caso de autos la mayoría de este Tribunal no ha reconocido la negligencia en que incurriera la parte demandante. El demandante Urbino, como dueño y criador de caballos, con experiencia de alrededor de dieciocho años en tales menesteres, al mo-mento en que ocurrió el accidente conocía o debía conocer las malas condiciones en que se encontraba la pista el día en cuestión. Ello es así, más aún, cuando tanto su jinete como su “traqueador” eran conscientes de que a la pista no se le daba mantenimiento antes de los “tráqueos” y que, aun después de éstos, el mantenimiento de la pista se limi-taba a pasarle un rastrillo para borrar las huellas de los caballos. Como persona con vasta experiencia en el deporte hípico, Urbino conocía o debía conocer las reclamaciones llevadas a cabo, tanto por los jinetes como por la Asociación de Jinetes, en las que reprobaron el pésimo estado en que se encontraba la pista, e incluso amenazaban con no correr durante las carreras del mes de enero. Asimismo, Urbino sabía o debía saber que las fuertes lluvias acaecidas du-rante el mes de enero empeoraron las condiciones de la pista de tal forma que usarla así constituía un alto riesgo *227para su jinete y su caballo. Resulta meridianamente claro que, ante el cuadro de hechos reseñado, Urbino debió anti-cipar la posibilidad de un accidente como el de este caso. No cabe duda que, para una persona de su experiencia, ello era previsible. En razón de ello, en el caso de autos están claramente presentes los elementos de negligencia comparada. Tanto San Juan Racing como Urbino conocían las condiciones de la pista, pero ni San Juan Racing la reparó ni Urbino impidió que su caballo se entrenara en ella. Fue precisamente para atender estos errores sobre la negligencia y los daños que expedimos el recurso, y ahora resulta que la opinión mayoritaria ni siquiera discute ca-balmente estos asuntos.
Por entender, pues, que la opinión mayoritaria refleja varios desaciertos, disiento.

 El tribunal de instancia acogió esta forma de valoración de daños conforme a lo resuelto en Restrepo v. State, 550 N.Y.S.2d 536 (1989), y rechazó expresamente el valor otorgádole a la yegua por los testigos de la parte demandante.